t c memo united_states tax_court estate of john t sobota deceased t j sobota personal representative petitioner v commissioner of internal revenue respondent docket no filed date t j sobota for petitioner j paul knap and mark j miller for respondent memorandum opinion tannenwald judge respondent determined a deficiency of dollar_figure in petitioner's federal estate_tax the sole issue for decision is whether the amount of the marital_deduction under section must be reduced to take into account the fee of the personal representative the facts are fully stipulated the stipulation of facts and attached exhibits are incorporated by this reference petitioner is the estate of john t sobota decedent decedent died testate on date at the time of his death decedent was a citizen_of_the_united_states and domiciled in brown county wisconsin t j sobota t j is the duly appointed and acting personal representative of the estate who resided at madison wisconsin at the time the petition was filed petitioner timely filed a federal estate_tax_return on date decedent's will was admitted to probate in brown county wisconsin under the terms of the will decedent's wife having survived decedent received the entire estate including the residue the will further provided all of my funeral_expenses last illness expenses debts and estate administration_expenses shall be paid from the residue of my estate on date petitioner paid dollar_figure to t j as a personal representative's fee the income of the estate from its inception through date exceeded dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect at the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure sec_2001 imposes a tax on the transfer of the taxable_estate of all citizen and resident decedents sec_2051 defines taxable_estate as the gross_estate less deductions sec_2056 provides a allowance of marital_deduction --for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by subsection b be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides in determining for purposes of subsection a the value of any interest in property passing to the surviving_spouse for which a deduction is allowed by this section-- a there shall be taken into account the effect which the tax imposed by sec_2001 or any estate succession legacy or inheritance_tax has on the net value to the surviving_spouse of such interest and b where such interest or property is encumbered in any manner or where the surviving_spouse incurs any obligation imposed by the decedent with respect to the passing of such interest such encumbrance or obligation shall be taken into account in the same manner as if the amount of a gift to such spouse of such interest were being determined initially we note that the arguments of both parties focus on the law of wisconsin where decedent was domiciled at the time of his death this position is consistent with the established rule that determination of whether an expenditure is chargeable to principal or income under state law provides the foundation for deciding the federal estate_tax consequences thereof 317_us_154 476_f2d_116 7th cir 89_tc_1193 we apply wisconsin law as announced by the supreme court of wisconsin or if there is no decision by that highest court we apply what we conclude that court would decide giving proper regard to the decisions of other courts of the state 387_us_456 wisconsin statutes annotated sec_701 west provides a unless the will otherwise provides administration_expenses shall be charged against the principal of the estate b unless the will otherwise provides income from the assets of a decedent's_estate after the death of the decedent and before distribution including income from property used to discharge liabilities legacies and devises shall be determined in accordance with the rules applicable to a trustee under this section and distributed as follows other than money the income from the property to legatees and devisees of specific property there is a suggestion in the opinion of the court_of_appeals for the sixth circuit in 974_f2d_723 6th cir affg in part revg in part and remanding tcmemo_1988_553 that the question of chargeability of administration_expenses is one of federal not state law and that sec_20_2056_b_-4 estate_tax regs controls regardless of state law or the dictates of decedent's will this suggestion is contrary to the decided cases and particularly to the view we expressed in 101_tc_314 affd 63_f3d_1083 11th cir cert granted u s 116_sct_1564 bequeathed or devised to them less the following recurrent and other ordinary expenses attributable to the specific property other expenses of management and operation of the property to all other legatees and devisees the balance of the income less the balance of the recurrent and other ordinary expenses attributable to all other_property from which the estate is entitled to income the distribution to be in proportion to their respective interests in the property at the time of distribution and based upon the value of the property at the date of death clearly our first point of reference is the will in determining what the will provides we follow the guidelines established by the supreme court of wisconsin the rules for construction of provisions in a will are clearly established in wisconsin the paramount object of will construction is the ascertainment of the testatrix's intent the determination of testamentary intent is a question of state law when considering the language of the will the words must be given their common and ordinary meaning unless something in the will suggests otherwise unambiguous language in a will must be given effect as it is written without regard to the consequences in re will of cooney n w 2d wis citations omitted further under wisconsin law we should be reluctant to interpret a will in a manner enlarging the marital_deduction unless there is express indication in the will to do so greene v united_states f 2d pincite see also commissioner v estate of bosch u s pincite the parties are in agreement that the will provision governing administration_expenses applies to the personal representative's fee involved herein ie the equivalent of an executor's or administrator's commission that provision states that estate administration_expenses shall be paid from the residue of my estate see supra p in an effort to avoid the mandate of wis stat ann sec_701 a that such expenses shall be charged against the principal of the estate petitioner argues that the residue includes not only the principal of the residuary_estate at death but the income earned on the residuary_estate during the period of administration based upon this assertion petitioner contends that the will is ambiguous as to whether administration_expenses should be charged to principal or income as a consequence petitioner asserts that the personal representative's fee is an ordinary_expense chargeable to income under wis stat ann sec_701 b unquestionably in the absence of a contrary direction in the will the income earned on the residuary_estate during the period of administration inures to the residuary legatee see old colony trust co v forsyth dental infirmary n e mass language regarding estate at time of death did not prevent the whole estate not otherwise_disposed_of including earnings which came in before the residue was paid to the trustee from passing under the residuary clause c j s wills sec pincite the residuary clause will carry the income earned by the residue itself am jur 2d wills sec pincite residuary gifts have been held effective to carry the earnings_of the residuary_estate during the period of administration but the fact that the disposition of the income follows the disposition of the residue does not mean that the income is merged into and becomes part of the residue see 349_f2d_87 5th cir 293_f2d_311 5th cir see also 101_tc_314 affd 63_f3d_1083 11th cir adopting the opinion of this court as its own cert granted u s 116_sct_1564 226_fsupp_623 s d n y in this connection we note that sec_857 wis stat ann west provides that the personal representative shall collect all the decedent's_estate and collect all income from decedent's_estate as well as pay expenses of administration out of the estate this provision supports the view that the income is separate and apart from the estate ie principal particularly with reference to the payment of administration_expenses in view of the foregoing we reject petitioner's position that the income during the period of administration should be treated as principal in order to permit that income to be considered a proper source for the payment of the personal representative's fee as a result the personal representative's fee is chargeable to principal both under the statute and the will this conclusion finds support in matter of estate of pirsch n w 2d wis ct app holding that in the absence of a provision specifically allowing the personal_representatives to act in contravention of wis stat ann sec_701 a administration_expenses should be charged to principal in so holding the wisconsin court_of_appeals cited with approval in re enright n e 2d ill app ct wherein the illinois appellate court reached the same conclusion in respect of a provision analogous to wis stat ann sec_701 a in the illinois principal and income act ill rev stat ch par in view of this conclusion petitioner's further contention that the personal representative's fee is an ordinary_expense chargeable to income under wis stat ann sec_701 b falls by the wayside in any event the specific mandate of wis stat ann sec_701 a that administration_expenses are to be charged to principal cannot be modified by general language dealing with other ordinary expenses cf matter of estate of pirsch supra pincite which rejected the contention that sec_857 wis stat ann west which enumerates the powers and duties of personal_representatives operated as a modification of the specific mandate of wis stat ann sec_701 a see also 89_tc_1193 stating administration_expenses are usually charged against the principal of an estate we note that the provisions of the wisconsin and illinois acts are substantially the same as those of the uniform principal and income act in sum since the personal representative's fee is to be paid from the residue which is principal of the estate such payment reduces the marital_deduction under sec_2056 see 90_tc_1068 affd without published opinion 885_f2d_879 11th cir marital_deduction is reduced where administration_expenses are paid from the residuary_estate under the terms of the will 62_tc_315 marital_deduction is reduced where administration_expenses are paid from the residue on the basis of state law 33_tc_801 affd per curiam 294_f2d_774 5th cir same empire trust co v united_states supra petitioner's reliance on estate of hubert v commissioner supra and 101_tc_351 is misplaced both those cases involved will and statutory provisions pursuant to which administration_expenses were to be paid out of income by way of contrast the foundation of our conclusion herein is that the will and statutory provisions mandated that such expenses be paid out of principal thus estate of hubert and estate of allen are clearly distinguishable 974_f2d_723 6th cir affg in part revg in part and remanding tcmemo_1988_553 cited by respondent is similarly distinguishable such being the case we have no reason to revisit the arguments advanced in these cases nor to await the action by the supreme court in estate of hubert since petitioner has not disputed any other adjustments set forth in the notice_of_deficiency decision will be entered for respondent we note that in 101_tc_314 affd 63_f3d_1083 11th cir cert granted u s 116_sct_1564 we refused to accept the position of the court_of_appeals for the sixth circuit in estate of street and the court_of_appeals affirmed our action
